Citation Nr: 0027574	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to secondary service connection for obsessive-
compulsive disorder (OCD) with generalized anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied secondary service connection for OCD with 
generalized anxiety.  In October 2000, the Board granted the 
veteran's motion to advance his case on the docket based on 
his currently diagnosed cancer with life-threatening 
consequences under the provisions of 38 U.S.C.A. § 7107 
(a)(2) and 38 C.F.R. § 20.900(c) (1999).


FINDING OF FACT

As the record includes an opinion from a mental health 
professional suggesting that the veteran's OCD with 
generalized anxiety is related to his service-connected skin 
disorder, the claim of entitlement to secondary service 
connection for OCD with generalized anxiety is plausible.


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
OCD with generalized anxiety is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

The threshold question in this case is whether the appellant 
has presented a well-grounded claim, that is, one that is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If he has not presented a well-grounded 
claim, there is no further duty to assist in the development 
of the claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of entitlement to secondary 
service connection for OCD with generalized anxiety is at 
least plausible, and, as such, the claim is well grounded.  
The veteran is service-connected for residuals of removal of 
lipomas, rated 30 percent disabling, and left varicocele, 
post-operative, rated noncompensably disabling.

VA treatment records reflect that the veteran has been 
followed for OCD with generalized anxiety for many years.  In 
a July 1998 opinion, a social worker at the VA outpatient 
clinic in Rome, New York, noted that the veteran currently 
had a 30 percent evaluation for service-connected lipomas, 
and offered an opinion that the etiology of the veteran's 
psychiatric condition was his medical/health condition.  In 
this regard, the Board points out that the United States 
Court of Veterans Appeals (the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (Court) has held 
that the statement of a mental health professional regarding 
the etiology of a disability is, like a physician's 
statement, sufficient to make a claim well grounded.  Goss v. 
Brown, 9 Vet.App. 109, 114-15 (1996); Williams v. Brown, 4 
Vet.App. 270, 273 (1993).

In summary, the record reflects a current diagnosis of OCD 
with generalized anxiety, and an opinion from a mental health 
professional to the effect that the veteran's psychiatric 
diagnosis is related to his service-connected skin disorder.  
On this basis, the Board finds that the appellant's claim of 
entitlement to secondary service connection for OCD with 
generalized anxiety is, at least, plausible, and, hence, well 
grounded.


ORDER

The claim of entitlement to secondary service connection for 
OCD with generalized anxiety is well grounded; to this 
extent, the appeal is granted.


REMAND

Inasmuch as the appellant has submitted a well-grounded claim 
of entitlement to secondary service connection for OCD with 
generalized anxiety, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a).

As noted above, the record includes an opinion from a mental 
health provider suggesting a relationship between the 
veteran's now removed lipomas and the development of his OCD 
with generalized anxiety.  Such opinion, as indicated above, 
is sufficient to well ground the veteran's claim.  However, 
the basis for the opinion is unclear.  Although the social 
worker indicated that his opinion was supported by 14 
"enclosed" documents, the claims file reflects no specific 
documents accompanying the opinion.  Moreover, despite 
statements appearing to trace the psychiatric condition to 
service, it is unclear whether the social worker actually 
reviewed the veteran's entire record, to include his service 
medical records, prior to rendering his opinion.  Under these 
circumstances, the Board finds that the social worker should 
be given a chance to supplement his opinion, and that, 
thereafter, the RO should obtain a psychiatric opinion as to 
the likely etiology of his current psychiatric disability; 
specifically, whether the lipomas have caused or made worse 
his OCD with generalized anxiety.

Prior to having the veteran undergo further examination, 
however, all outstanding pertinent medical records should be 
obtained and associated with the record.  In this regard, the 
Board notes that it appears that there may be additional VA 
treatment records from the VA Medical Center (VAMC) in Rome, 
New York, and that the RO should undertake all efforts to 
obtain any such records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The case is hereby REMANDED to the RO for the following 
actions:

1. The RO should request that the July 
1998 VA social 
worker who rendered the opinion described 
above provide copies of the 14 
"enclosed" documents referred to in the 
opinion, and any other supporting 
document or authority.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent treatment from the 
VAMC in Rome, New York, and any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file.

3.  After associating with claims file 
all records received pursuant to above-
requested development, the veteran should 
be scheduled for a VA psychiatric 
examination.  Following review of the 
entire claims folder, to include a copy 
of this REMAND, the VA examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that the 
veteran's lipomas have caused or made 
worse his current psychiatric condition, 
characterized as OCD with generalized 
anxiety.  If aggravation is found, the 
examiner should attempt to quantify the 
additional disability resulting from 
aggravation, if feasible.  All 
examination findings, along with the 
complete rationale for all conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record) 
in a typewritten report. 

4.  Thereafter, the RO should review the 
claims folder to determine whether the 
actions requested by this REMAND have 
been complied with in full.  If any 
requested action is not undertaken, or is 
taken in a deficient manner, the claims 
file should be returned for immediate 
corrective action before the case is 
returned to the Board.

5.  After completing all the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of entitlement to 
secondary service connection for OCD with 
generalized anxiety in light of all 
pertinent evidence of record and legal 
authority.  In doing so, the RO should 
consider whether the veteran's 
psychiatric disability was caused or 
aggravated by the veteran's service-
connected residuals of lipomas, pursuant 
to 38 C.F.R. § 3.310(a) and the Allen 
decision, cited to above.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all concerns noted in this 
REMAND.

6.  If the benefits sought remain denied, 
the RO must furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them the applicable period of time 
to respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 



